DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 08/17/2021 is acknowledged.
Claims 1, 4 and 15 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites limitations which are not in the specifications and therefore they introduce NEW MATTER.  The new limitation is “that does not include main- fuel/main-air”.  Negative limitations, that are not supported by the disclosure as filed, and introduced in a claim via an amendment in order to avoid the applied prior art in a rejection, must be rejected under 35 U.S.C.112, first paragraph, as "NEW MATTER".  Any negative limitation or exclusionary proviso must have basis in the original disclosure, MPEP 2173.05(i). It is noted that said negative limitation has been introduced in order to avoid the applied prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al (7,669,421).
In re Claims 1 and 15:  Saitoh teaches a pilot burner assembly (Fig. 3) for a combustion volume (130, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) of a gas turbine engine (col. 1 ll. 8), the pilot burner assembly comprising: 
a pilot burner (either 173 or 183) comprising a burner face (downstream end 120) having a plurality of pilot-fuel injection holes (for 173/183) adapted to provide a pilot-fuel (L1 or L2) to the combustion volume for combustion (intended use); 
a pilot-fuel supply line (for L1 or L2) fluidly connected to the pilot-fuel injection holes and adapted to provide (intended use) the pilot-fuel to the pilot-fuel injection holes; and a
 pilot-air supply line (for either 161 or 162) adapted to provide a pilot-air to the pilot burner and wherein the pilot-air is supplied to the combustion volume through the burner face (120, see Fig. 3);
a premixing chamber (exit of 173/183 and downstream end of 120, Fig. 3), wherein the premixing chamber is fluidly connected to the pilot-fuel supply line (see Fig. 3) to receive the pilot-fuel and is further fluidly connected to the pilot-air supply line to receive the pilot-air (see Fig. 3), and wherein the premixing 
wherein the outlet of the premixing chamber is defined by one or more individual conduit extending between the premixing chamber and the burner face (conduit for carrying fuel/air from 173/183, see Fig. 3),
wherein the premixing chamber is in the body of the pilot burner (see Fig. 3), and wherein the pilot mixture of the pilot-fuel/pilot-air premix is conveyed by way of the individual conduit to be ejected from the plurality of pilot-fuel injection holes in the burner face into the combustion volume (see Fig. 3).
In re Claim 4:  Saitoh teaches the invention as claimed and as discussed for Claims 1 and 3, above.  Liu further teaches wherein the premixing chamber is formed within a body of the pilot burner (see Fig. 1). 
Pertinent Prior Art
Applicant's arguments with respect to claim 1 have been considered but they are not persuasive.
The Examiner notes that Hase (9,032,736) also teaches a base plate 6 having a premixing chamber for fuel and air within the base plate (see Figs. 2-4).
The Examiner further notes that Headland et al (9,016,601) also teaches a base plate 13 having a premixing chamber (3) for fuel and air within the base plate (see Figs. 1 and 4)
Response to Arguments
Applicant's arguments with respect to claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/             Primary Examiner, Art Unit 3741